99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffery D. STEVENS, Appellant,v.Sally CHANDLER-HALFORD;  Dudley Allison;  David Scurr;Bernard Eaves, Appellees.
No. 96-2696.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 10, 1996.Filed Oct. 21, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jeffery Stevens, an Iowa inmate, appeals the district court's1 dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.  The district court correctly based the dismissal upon our recent decision in  Mahers v. Halford, 76 F.3d 951 (8th Cir.1996), and thus we affirm without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa